NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
THOMAS P. CHOTTA,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2009-7135
Appea1 from the United States Court of AppeaIs for
Veterans C1ain1s in 08-11267, Judge Alan G. Lance, Sr.
ORDER
The court considers whether the stay of briefing
should be lifted
This appeal was stayed pending disposition of Snyder
u. Sh,in,seki, 2009-7102. On February 5, 2010, the court
issued a decision in 2009-7102 affirming the decision of
the United States Court of Appeals for Veterans CIaims.
Up0n consideration thereof,

»_.......¢;.j----. 
cHo'rTA v. I)vA
IT ls ORDERED THAT:
2
The stay of briefing is lifted Chotta’s brief is due
within 30 days of the date of filing of this order.
FoR THE CoURT
  3  lsi Jan Horbaly
Date J an Horbaly
cc: Kenneth M. Carpenter, Esq.
Steven M. Mager, Esq.
s17
Clerk
U.S. C0
THE
-qC
S’-51
l'!'|¢5¢n
§ 'nl_
El’)PEALS FOR
L C|RCU|T
SEP 143 2010
JAN HORBAL\'
CLERK